Citation Nr: 1812437	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI) with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at an October 2017 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he sustained a head injury in service in 1983.  Specifically, in a May 2012 Report of Accidental Injury in Support of Claim of Compensation, the Veteran indicated that his head was caught between the road and tracks of an M-1 Abrams tank.  According to the Veteran, all 7 road wheels rolled over his head "popping out one eyeball."  

Service treatment records (STRs) do not include any indication that the Veteran sustained a head injury as a result of being rolled over by a tank.  Nonetheless, STRs confirm two separate injuries to the Veteran's face and head.  Specifically, in April 1986, the Veteran was noted to have sustained "head trauma" due to diving in shallow water and hitting his head on the bottom of a lake.  The Veteran complained of headaches, pain on his head, dizziness, and feeling that he was "going to pass out."  The Veteran denied losing consciousness.  After a medical examination, the Veteran was diagnosed with "contusion/concussion syndrome."  

Further, STRs include a July 1984 narrative summary where the Veteran was treated for a fractured right mandible (jaw).  The Veteran was noted to have fallen and hit his mouth on the curb.  Medical records indicate that the Veteran did not lose consciousness, but he was noted to be somewhat confused.   

The Veteran underwent a TBI Disability Benefits Questionnaire in August 2013.  At that time, the examiner noted that the Veteran did not have and had never had a TBI or any residuals of a TBI.  The examiner then indicated that the "only event" indicated in his medical records was the Veteran hitting his head because of diving into shallow water.

The Board finds that a new medical opinion is required to adequately address the Veteran's current symptoms and all in-service head injuries.  Although the August 2013 VA examiner noted that the Veteran had never had a TBI or residuals of a TBI, STRs show that he was diagnosed with "contusion/concussion syndrome" in April 1986.  He also complained of headaches in service as a result of diving into shallow waters.  Headaches are potential residuals of a TBI.  The Veteran also testified during the October 2017 Board hearing that he continues to experience headaches.  Further, the examiner should also address the Veteran's injury where he sustained a fractured jaw and was noted to be "somewhat confused."  See July 1984 Consultation Sheet in the STRs.

Lastly, the Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  Those records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Contact the SSA and obtain and associate with the claims file any copies of records for the Veteran regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

3.  Then, schedule the Veteran for a VA TBI examination to obtain an opinion as to the nature and etiology of his head injury residuals.  All indicated tests and studies should be accomplished and the findings reported in detail.  All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  

Although a complete review of the record is imperative, attention is called to:

*April 1986 STRs where the Veteran was noted to have sustained a "head trauma" due to diving in shallow water and hitting his head on the bottom of a lake.  The Veteran complained of headaches, pain on his head, dizziness, and feeling that he was "going to pass out."  The Veteran was diagnosed with "contusion/concussion syndrome."  

* July 1984 STRs where the Veteran was treated for a fractured jaw.  The Veteran was noted to have fallen thereby hitting his mouth on the curb.  Medical records indicate that the Veteran did not lose consciousness, but he was noted to be somewhat confused.   

Then after examining the Veteran, the examiner should address the following:

(a)  Does the Veteran currently have, or has had at any time during the pendency of this claim, a residual TBI disability, including a headache disability?  (NOTE:  the Veteran reported having headaches and impaired memory during the October 2017 Board hearing).  See Board Hearing Transcript at pg. 5.  

(b)  For each TBI residual disability currently shown (or at least shown during the pendency of this claim even if since resolved), (i) Identify any and all symptoms of such disability, and (ii)  Provide an opinion as to each found disability present, whether it is at least as likely as not (a 50 percent or greater probability) related to the claimed 1983 head injury, the documented July 1984 jaw injury, and the documented April 1986 injury/ contusion/concussion syndrome.  

(c)  All opinions should include a rationale consistent with the evidence of record.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




